_Case 1:21-cv-01352-FB-SJB Document5 Filed 04/01/21 Page 1 of 11 PagelD #: 21

UNITED STATES DISTRICT COURT
for the
EASTERN DISTRICT OF NEW YORK

ae ee ee ES ee ee Ee ee x

GREENPOINT BUSHWICK, LLC,

192 MORGAN REALTY, LLC and

MORGAN WILLIAMSBURG, LLC, Civil Action No: 21-cv-1352
Plaintiffs, AMENDED COMPLAINT

- against -
JURY TRIAL DEMANDED

CERTAIN UNDERWRITERS SUBSCRIBING
POLICY NO. PL1i90320,

Defendants.

Plaintiffs Greenpoint Bushwick, LLC, 192 Morgan Realty, LLC
and Morgan Williamsburg, LLC (hereafter “Plaintiffs”) by their
attorney, Jules A. Epstein, P.C., as and for their Complaint,
alleges as follows.

PARTIES

1. At all relevant times, Plaintiff Greenpoint Bushwick, LLC
was and is a limited liability company organized under the laws of
the State of New York.

2. At all relevant times, Plaintiff 192 Morgan Realty, LLC
was and is a limited liability company organized under the laws of
the State of New York.

3. At all relevant times, Plaintiff Morgan Williamsburg, LLC
was and is a limited liability company organized under the laws of
the State of New York.

4, Upon information and belief and at all relevant times,
Defendants were and still are foreign parties regularly conducting

business within the State of New York.
, Case 1:21-cv-01352-FB-SJB Document 5 Filed 04/01/21 Page 2 of 11 PagelD #: 22

5. Upon information and belief and at all times hereinafter
mentioned, Defendants were authorized by the New York
Superintendent of Insurance to issue policies of insurance within
the State of New York including the policy of insurance issued to

the Plaintiffs.

JURISDICTION AND VENUE
6. This Court has jurisdiction over this matter pursuant to
28 U.S.C. Section 1332, in that there is complete diversity of
citizenship between all Plaintiffs and all Defendants and the
amount in controversy exceeds the sum or value of $75,000.00
exclusive of interest and costs.

7. Venue is proper herein pursuant to 28 U.S.C. 1391 (a) (2).
. Case 1:21-cv-01352-FB-SJB Document5 Filed 04/01/21 Page 3 of 11 PagelD #: 23

FIRST CAUSE OF ACTION
(BREACH OF CONTRACT)

8. At all relevant times, Plaintiffs were and still are the
owner of the insured property located at 186-200 Morgan Avenue,
Brooklyn, New York (the "Subject Premises").

9. At all relevant times, the Plaintiffs maintained an
insurable interest in the Subject Premises.

10. Prior to April 30, 2020 and for good and valuable
consideration, Defendants issued to Plaintiffs their policy of
insurance bearing number PL-190320 with effective dates of coverage
from March 19, 2020 through March 19, 2021, which policy insured
the Subject Premises against the risks of loss specified therein
(the “Policy”).

11. On or about March 20, 2020, Plaintiffs received a copy of
the Policy’s insurance binder.

12. On April 30, 2020, while the Policy was in full force and
effect, the Subject Premises was damaged as a result of a covered
peril.

13. On or about April 30, 2020, a collapse of a retaining
wall occurred on the Subject Premises causing damage to the Subject
Premises (the “Loss”).

14. As a result of the Loss Plaintiffs suffered structural
and other property damage to the Subject Premises in the amount of

$500,000.
, Case 1:21-cv-01352-FB-SJB Document5 Filed 04/01/21 Page 4 of 11 PagelD #: 24

15. On or about May 18, 2020, Plaintiffs submitted a Property
Loss Notice to Defendants seeking to be indemnified and reimbursed
for the damage sustained to the Subject Premises as a result of the
Loss.

16. Prior to the Loss, Defendants did not provide a copy of
the Policy to Plaintiffs.

17. After Plaintiffs submitted their claim to Defendants for
the Loss, by letter dated December 4, 2020, Defendants denied
coverage of the Loss.

18. Notwithstanding the fact that the Loss was caused by a
covered peril, and despite the fact that Plaintiffs complied with
all conditions precedent to coverage under the terms and conditions
of the Policy, Defendants have failed and refuse to indemnify and
reimburse Plaintiffs for the damages sustained to the Subject
Premises due to the Loss, despite the fact that the same has been
duly demanded.

19. Defendants' failure to indemnify and reimburse Plaintiffs
for the damages sustained to the Subject Premises as a result of
the Loss constitutes a breach of contract.

20. That Plaintiffs would be required to expend legal fees to
pursue their rights under Defendants' wrongfully issued denial of
its claim was reasonably foreseeable by the parties at the time

they entered into the contract.
. Case 1:21-cv-01352-FB-SJB Document5 Filed 04/01/21 Page 5 of 11 PagelD #: 25

21. Thus, under Bi-Economy. v. Harleysville, 10 N.Y.3d 187
and Panasia Estates _v. Hudson Insurance Co. 10 N.Y. 3d 200,
Plaintiffs seeks consequential damages from Defendants in the
nature of attorneys' fees expended by Plaintiffs in pursuing this
lawsuit, in an amount to be determined by the Court at the
conclusion of the proceedings.

22. As a result of Defendants' breach of contract, Plaintiffs
have been damaged in the sum of at least $500,000.00, with the
precise amount to be determined at the trial of this action, plus
interest from April 30, 2020, consequential damages, disbursements,

and attorney fees.
. Case 1:21-cv-01352-FB-SJB Document 5 Filed 04/01/21 Page 6 of 11 PagelD #: 26

SECOND CAUSE OF ACTION

(COMMON LAW BREACH OF IMPLIED COVENANT OF GOOD FAITH
AND FAIR DEALING)

23. Plaintiffs repeat, reiterate and reallege each and every
allegation contained in the preceding paragraphs as if more fully
set forth herein.

24. Plaintiffs and Defendants are parties to a written
contract, implied into which is the duty of good faith and fair
dealing.

25. Plaintiffs have complied in good faith with all the terms
of the Policy issued by Defendants.

26. Defendants had an obligation to investigate, bargain and
settle claims in good faith and abide by all applicable laws and
regulations.

27. Defendants had an obligation to investigate in good faith
and pay covered claims arising out of the terms of the contract
between Plaintiffs and Defendants.

28. Defendants had an obligation to investigate, bargain and
settle claims in good faith and abide by all applicable laws and
regulations.

29. Defendants had an obligation to honestly, adequately and
promptly evaluate the claims arising out of the terms of the
contract between Plaintiff and Defendants.

30. Defendants knew or should have known that failure to
perform would undercut the very purpose of the agreement and terms

of the contract between Plaintiffs and Defendants.
. Case 1:21-cv-01352-FB-SJB Document5 Filed 04/01/21 Page 7 of 11 PagelD #: 27

31. Defendants knew or should have known that failure to
perform would cause additional damages that the Policy Plaintiffs
purchased was intended to protect against in the first place.

32. Defendants failed to honestly, adequately and promptly
adjust the covered Loss under the Policy.

33. Defendants failed to promptly pay the covered Loss under
the Policy.

34. Defendants had breached their duties to Plaintiffs and
their conduct was and still is in bad faith.

35. Defendants misrepresented facts on some or all of its
assessments of whether the Plaintiffs’ claims were covered by the
Policy.

36. Defendants made an unfounded refusal to pay benefits due
under the Policy.

37. Defendants intentionally misrepresented Policy provisions
and misinformed the Plaintiffs of the effect of said Policy
provisions on their claim, which resulted in improper denial of
their claim.

38. The aforesaid bad-faith claims handling practices not
only resulted in Defendants! breach of the subject contract as
alleged in the First Cause of Action, but further resulted in a
breach of the implied covenant of good faith and fair dealing by

Defendants, resulting in the improper denial of Plaintiffs’ claim.
_ Case 1:21-cv-01352-FB-SJB Document5 Filed 04/01/21 Page 8 of 11 PagelD #: 28

39. The very purpose of the aforesaid Policy obtained by the
Plaintiffs herein is to return Plaintiffs to the same position they
were in prior to their Loss.

40. The very purpose of the aforesaid Policy would have made
Defendants aware that, if they breached its obligations under the
contract to investigate in good faith and pay covered claims, they
would have to respond in consequential damages for Plaintiffs’
outlay of attorneys' fees required to pursue Plaintiffs’ legal
rights under said Policy.

41. Plaintiffs would be required to expend legal fees to
pursue their rights under Defendants' wrongfully issued denial of
its claim was reasonably foreseeable by the parties at the time
they entered into the contract.

42. Plaintiffs are entitled to recover for the entirety of
the Loss and/or are entitled to monetary damages caused by the bad
faith, wanton and willful conduct of Defendants, which has
knowingly violated applicable laws and regulations.

43. Plaintiffs are entitled to consequential damages which
were reasonably foreseeable and proximately caused by the breach of
the terms of the Policy.

44. Defendants have compelled the Plaintiffs to institute
this action to recover amounts due under the Policy.

45. Thus, under Bi-Economy v. Harleysville, 10 NY3d 187 and

Panasia Estates v. Hudson Insurance Co., 10 NY3d 200, Plaintiffs
Case 1:21-cv-01352-FB-SJB Document 5 Filed 04/01/21 Page 9 of 11 PagelD #: 29

seek consequential damages from Defendants in the nature of
attorneys' fees expended by Plaintiffs in pursuing this lawsuit, in
an amount to be determined by the Court at the conclusion of the
proceedings.

46. As a result, Plaintiffs are entitled to an award of
compensatory damages to be determined at trial, plus interest from
April 30, 2020, consequential damages, punitive damages,

disbursements, and attorneys fees.
. Case 1:21-cv-01352-FB-SJB Document 5 Filed 04/01/21 Page 10 of 11 PagelD #: 30

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs demand judgment against the Defendants
as follows:

a. On the first cause of action, for an amount to be
determined at trial but no less than $500,000 plus interest from
April 30, 2020, consequential damages, disbursements, and attorney
fees;

b. On the second cause of action for an amount to be
determined at trial, but no less than $500,000 plus interest from
April 30, 2020, consequential damages, disbursements, and attorney
fees; and

Cc. Together with such other, further or different relief as
may be justified.

Dated: Jericho, New York

April / , 2021

Respectf y Submitted,

Juxye . stein, Esq.

J s 420 Epstein, P.C.

A ney for Plaintiffs
100 Jericho Quad., Ste 300

Jericho, NY 11753
(516) 745-1325

10
. Case 1:21-cv-01352-FB-SJB Document5 Filed 04/01/21 Page 11 of 11 PagelD #: 31

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK Civil Action #21-cv-1352

 

GREENPOINT BUSHWICK, LLC, 192 MORGAN REALTY, LLC
and MORGAN WILLIAMSBURG, LLC, Plaintiffs,
- against -

CERTAIN UNDERWRITERS SUBSCRIBING
POLICY NO. PL190320, Defendant.

 

AMENDED COMPLAINT

 

JULES A. EPSTEIN, P.C.
Attorney for Plaintiffs
100 Jericho Quadrangle, Suite 300
Jericho, NY 11753
(516) 745-1325
(516) 479-6301 (Fax)

 

Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the
courts of New York, certifies that, upon information and belief and reasonable inquiry,
the contentions contained in the annexed document are not frivolous.

Dated: Signature

 

Print Signer's Name JULES A. EPSTEIN

 

Service of a copy of the within is hereby admitted

Dated eae Geurines avlatn Gastanera Sith wleiwcovmigitsressUshe Giisiietenpuaresniela misiereitetene wlavarebelsls
Attorney(s) for Defendants

 

SIR: PLEASE TAKE NOTICE

NOTICE OF that the within is a (certified) true copy of a entered in

ENTRY the office of the clerk of the within named Court on 2018

NOTICE OF that an Order of which the within is a true copy will be

SETTLEMENT presented for settlement to the one of the
judges of the within named Court, at 100 Supreme Court Drive,
Mineola, NY on , at 9:30 A. M.

Dated: Yours, etc.,

Jules A. Epstein, P.C.
Attorney for Plaintiffs

100 Jericho Quad, Suite 300
Jericho, NY 11753

(516) 745-1325

(516) 479-6301 (Fax)
